Citation Nr: 1031761	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  99-22 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for the service-connected adjustment disorder.

2.  Entitlement to service connection for a respiratory disorder, 
claimed as secondary to service-connected tinea pedis, tinea 
corporis, tinea cruris, and onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in August 1998, January 2002, and 
June 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The August 1998 rating decision increased the disability rating 
for the service-connected tinea pedis, tinea corporis, tinea 
cruris, and onychomycosis from 30 percent to 50 percent.  The 
Veteran appealed that determination.  

The January 2002 rating decision denied service connection for 
multiple disabilities claimed as secondary to the service-
connected tinea pedis, tinea corporis, tinea cruris, and 
onychomycosis, including service connection for 
spondyloarthropathy, including psoriatic arthritis; a respiratory 
disorder; sexual and genitourinary dysfunction; a psychiatric 
disorder; and total rating based on individual unemployability 
due to service connected disabilities.  The Veteran timely 
appealed that determination.

In May 2005, the Board remanded the claims on appeal to the RO 
for additional development.  

In a June 2006 rating decision, the RO granted service connection 
for adjustment disorder, and assigned an initial 30 percent 
disability rating effective from November 19, 1999; continued the 
50 percent disability evaluation for the service-connected tinea 
pedis, tinea corporis, tinea cruris, and onychomycosis effective 
from April 10, 1998; and then awarded a 60 disability evaluation 
for the service-connected skin disorder effective from September 
16, 2005.  

In May 2007, the Veteran disagreed with the initial 30 percent 
disability evaluation for adjustment disorder.  

In September 2007 the Board remanded all the claims on appeal to 
the RO for additional development.  In statements received in 
November 2007, the Veteran and then his representative withdrew 
the two increased rating issues for tinea pedis, tinea corporis, 
tinea cruris, and onychomycosis.  38 C.F.R. § 20.204 (2009).  

The Appeals Management Center (AMC) in a January 2010 rating, 
granted service connection for sexual and genitourinary 
dysfunction and assigned an initial 20 percent disabling rating 
effective from May 8, 2003; granted service connection for 
psoriatic arthritis, and assigned an initial 10 percent disabling 
rating, effective April 18, 2000; and respectively, awarded TDIU 
and special monthly compensation based on loss of use of a 
creative organ, effective from August 29, 2007.  In January 2010, 
the AMC also issued a statement of the case regarding the issue 
of an initial rating in excess of 30 percent for the service-
connected adjustment disorder, satisfying the requirements set 
forth in Manlincon v. West, 12 Vet. App. 238 (1999).  In February 
2010, a timely substantive appeal (VA Form 9), was received and 
therefore, the issue of entitlement to an initial rating in 
excess of 30 percent for the service-connected adjustment 
disorder, is properly before the Board.  38 C.F.R. § 20.200 
(2009). 

Based on the foregoing, The issues remaining on appeal before the 
Board at this time are entitlement to an initial disability 
rating in excess of 30 percent for the service-connected 
adjustment disorder, and entitlement to service connection for a 
respiratory disorder, claimed as secondary to tinea pedis, tinea 
corporis, tinea cruris, and onychomycosis, as indicated on the 
title page. 

The claims of entitlement to an initial disability rating in 
excess of 30 percent for the service-connected adjustment 
disorder, and entitlement to service connection for a respiratory 
disorder, claimed as secondary to service connected tinea pedis, 
tinea corporis, tinea cruris, and onychomycosis, are REMANDED to 
the AMC, in Washington, DC.  




REMAND

In the Veteran's February 2010 VA Form 9, the Veteran checked a 
box indicating that he desired a BVA hearing at the RO.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing to 
appear in person.  The Veteran is entitled to a hearing before a 
Veterans Law Judge, either in person, or via video conference in 
lieu of an in-person hearing, if he so chooses. 38 U.S.C.A. § 
7107(b); 38 C.F.R. § 20.700.  

As such, the case is remanded for the Veteran to be scheduled for 
a personal hearing at the RO before a Veterans Law Judge.  Before 
scheduling the hearing, the RO should notify the Veteran of his 
option to participate in a video conference hearing in lieu of a 
personal hearing.

Accordingly, the case is REMANDED for the following action:

Notify the Veteran of his option to appear 
for a video conference hearing in lieu of 
an in-person hearing before a Veterans Law 
Judge at the RO.  Then, appropriately 
schedule the Veteran for the hearing before 
a Veterans Law Judge, either at the RO or 
via video-conference per the Veteran's 
request.  The RO should notify the Veteran, 
at the correct address of record, and his 
representative of the date, time and place 
of the hearing.  After the hearing is 
conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


